DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action id a response to the amendment filed on 4/13/20220.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro (JP-4-263407 A) in view of Masato et al. (JP 54-035151 A).
	Katsuhiro teaches a process of making a solenoid sleeve, comprising steps of: preparing a non-magnetic member (37 as shown in Fig. 1 (A), paragraph [0009]) formed in a disc-like shape and including a first tapered portion recessing with a decreasing diameter from its first axial end region side toward its second axial end region side as shown in Fig. 1 (A), a first magnetic member (31a as shown in Fig. 1 (A), paragraph [0008]) including a second tapered portion with a decreasing diameter from its first axial end region side toward its second axial end region side for fitting to the first tapered portion, and a second magnetic member (31b as shown in Fig. 1 (A), paragraph [0008]); fitting the second tapered portion to the first tapered portion thereby connecting the first magnetic member to the first axial end region of the non-magnetic member, and connecting the second magnetic member to the second axial end region of the non-magnetic member as shown in Fig. 1 (B); forming a first bonding portion which bonds the non-magnetic member and the first magnetic member along an outer circumferential portion of a connecting region between the non-magnetic member and the first magnetic member including a fitting region between the first tapered portion and the second tapered portion, to seal the connecting region, and forming a second bonding portion which bonds the non-magnetic member and the second magnetic member along an outer circumferential portion of a connecting region between the non-magnetic member and the second magnetic member, to seal the connecting region between the non-magnetic member and the second magnetic member as shown in Fig. 1 (B) (paragraph [0010]); and hollowing the non-magnetic member, the first magnetic member and the second magnetic member and removing the first bonding portion and the second bonding portion to leave at least part of the bonded portion (14, as shown in Fig. 1 (D), (paragraph [0010])) of the first tapered portion and of the second tapered portion, thereafter obtaining a cylindrical sleeve (11) formed by sandwiching a non-magnetic body (14) between a first magnetic body (12) and a second magnetic body 

    PNG
    media_image1.png
    818
    561
    media_image1.png
    Greyscale



(18) as shown in Fig. 1 (D) (paragraph [0010]), wherein the non-magnetic member is brought into the annular non-magnetic body including at least part of the first tapered portion, the first magnetic member is brought into the hollow first magnetic body including at least part of the second tapered portion, at least part of the second tapered portion is diffusion-bonded (such as welding, paragraph [0010]) to at least part of the first tapered portion at a first axial end region of the non-magnetic body, and the second magnetic member is brought into the hollow second magnetic body diffusion-bonded (such as welding, paragraph [0010]) to a second axial end region of the non-magnetic body.
	However, Katsuhiro fails to teach a hot isostatic pressing process to the non-magnetic member, the first magnetic member and the second magnetic member to diffusion-bond the non-magnetic member and the first magnetic member with each other, and diffusion-bond the non-magnetic member and the second magnetic member with each other. Masato et al. teach a diffusion bonding process by a high-temperature-high-pressure processing (equivalent with a hot isostatic pressing process) for bonding the object (A) and (B) as shown in Fig. 1 (A) (see also lines 1-36, Detailed Description). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a solenoid sleeve of Katsuhiro by providing a high-temperature-high-pressure processing as taught by Masato et al. in order to tightly connect and join two objects by diffusion.
	Re. claims 5 and 6: The first bonding portion and the second bonding portion are formed by welding process (see paragraph [0010]). Even though Katsuhiro silent the arc welding or TIG welding, it is however generally known to the person skilled in the art that both welding features are equivalent and can be interchanged with one another where circumstances make it desirable. Therefore, since such a modification would have been an obvious design consideration that is within the purview of one having ordinary skill in the art to provide the well-known benefit of obtaining diffusion bonding between two objects. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 

Allowable Subject Matter
Claims 1, 3 and 4 are allowed.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant argues that the non-magnetic member of Katsuhiro does not have a hollow portion and is not the disk-like shape. Examiner traverses the argument. 
According to Fig. 1 (A) of Katsuhiro, the non-magnetic member (37) has a hollow portion (a center) and is the disk-like shape. The non-magnetic member (37) is the annular shape and thickness is smaller than a width of the non-magnetic member, which is the disk-like shape. The examiner asserts that the claims have been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Therefore, examiner maintains his rejection as set forth above. Applicant also argues that the hot isostatic pressing process is not preferable and is not easy to perform to the non-magnetic member. Examiner traverses the argument. Since there is no such description in Katsuhiro, examiner disagree with the applicant that the hot isostatic pressing process is not preferable to the non-magnetic member. The non-magnetic member can be able to performed the hot isostatic pressing process in order to tightly connect and join two objects by diffusion. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729